
	
		I
		112th CONGRESS
		1st Session
		H. R. 2612
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Mack (for
			 himself, Mr. Gosar,
			 Mr. Gowdy, and
			 Mr. Ross of Florida) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act to repeal the authority of the Bureau of Consumer Financial
		  Protection to prohibit certain acts or practices.
	
	
		1.Repeal
			(a)In
			 generalSection 1031 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act is hereby
			 repealed.
			(b)Conforming
			 amendments
				(1)Dodd-Frank
			 ActThe Dodd-Frank Wall
			 Street Reform and Consumer Protection Act is amended—
					(A)in the table of
			 contents for such Act, by striking the item relating to section 1031;
					(B)in section
			 1036(a)—
						(i)in
			 paragraph (1)(B), by adding or at the end;
						(ii)in
			 paragraph (2)(C), by striking ; or and inserting a period;
			 and
						(iii)by
			 striking paragraph (3); and
						(C)in section
			 1061(b)(5)—
						(i)by
			 amending subparagraph (B) to read as follows:
							
								(B)Bureau
				authorityThe Bureau shall
				have all powers and duties under the enumerated consumer laws to prescribe
				rules, issue guidelines, or to conduct studies or issue reports mandated by
				such laws, that were vested in the Federal Trade Commission on the day before
				the designated transfer
				date.
								;
						(ii)by
			 striking subparagraph (D); and
						(iii)by
			 redesignating subparagraph (E) as subparagraph (D).
						(2)Telemarketing
			 and Consumer Fraud and Abuse Prevention ActSection 3(c) of the Telemarketing and
			 Consumer Fraud and Abuse Prevention Act is amended to read as follows:
					
						(c)ViolationsAny violation of any rule prescribed under
				subsection (a) shall be treated as a violation of a rule under section 18 of
				the Federal Trade Commission Act regarding unfair or deceptive acts or
				practices.
						.
				
